Title: I. To the Boston Gazette, 11 January 1773
From: Adams, John
To: Boston Gazette (newspaper)


      
       
        Monday, January 11, 1773
       
       To the PRINTERS.
      
      GENERAL BRATTLE, by his rank, station and character, is intituled to politeness and respect, even when he condescends to harrangue in town-meeting, or to write in a news-paper: But the same causes require that his sentiments when erroneous and of dangerous tendency, should be considered, with entire freedom, and the examination be made as public, as the error. He cannot therefore take offence at any gentleman for offering his thoughts to the public, with decency and candor, tho’ they may differ from his own.
      In this confidence, I have presum’d to publish a few observations, which have occured to me, upon reading his narration of the proceedings of the late town meeting at Cambridge. It is not my intention to remark upon all things in that publication, which I think exceptionable, but only on a few which I think the most so.
      The General is pleased to say, “That no man in the province could say whether the salaries granted to the Judges were durante bene placito, or quam diu bene se gesserint, as the Judges of England have their salaries granted them.” “I supposed the latter, tho’ these words were not expressed, but necessarily implied.” This is said upon the supposition, that salaries are granted by the crown to the judges.
      Now, it is not easy to conceive, how the General or any man in the province could be at a loss to say, upon supposition that salaries are granted, whether they are granted in the one way or the other. If salaries are granted by the crown, they must be granted, in such a manner as the crown has power to grant them. Now it is utterly deny’d, that the crown has power to grant them, in any other manner than durante bene placito.
      The power of the crown to grant salaries to any judges in America is derived solely from the late act of parliament, and that gives no  power to grant salaries for life, or during good behaviour. But not to enlarge upon this at present.
      The General proceeds. “I was very far from thinking there was any necessity of having quam diu bene se gesserint in their commissions: For they have their commissions now by that tenure, as truly as if said words were in:”
      It is the wish of almost all good men, that this was good law. This country would be forever obliged to any gentleman who would prove this point from good authorities, to the conviction of all concerned in the administration of government, here and at home. But I must confess that, my veneration for General Brattle’s authority, by no means prevails with me, to give credit to this doctrine. Nor do his reasons in support of it, weigh with me, even so much as his authority. He says, “What right, what estate vests in them, (i.e. the Judges,) in consequence of their nomination and appointment, the common law of England, the Birth-right of every man here, as well as at home, determines, and that is an estate for life, provided they behave well:” I must confess I read these words with surprize and grief. And the more I have reflected upon them the more these sentiments have increased in my mind.
      The common law of England is so far from determining, that the Judges have an estate for life in their offices, that it has determined the direct contrary. The proofs of this are innumerable and irresistable. My Ld. Coke in his 4th institute, 74, says, “Before the reign of E. 1. the chief justice of this court, was created by letters patents, and the form thereof (taking one for all) was in these words.
      “Rex, &c. Archiepiscopis, Episcopis, Abbatibus, Prioribus, Comitibus, Baronibus, Vice-comitibus, Forestariis, et omnibus aliis fidelibus Regni Angliae, salutem, cum pro Conservatione nostra, et tranquilitatis Regni nostri, et ad Justitiam universis et singulis de Regno nostro exhibendum constituerimus dilectum et fidelem nostrum Philippum Basset Justiciarium Angliae quam diu nobis placuerit capitalem.—&c.”
      And my Lord Coke says, afterwards in the same page, “King E. I. being a wise and prudent prince, knowing that cui plus licet quam par est plus vult quam licet (as most of the summi justiciarii did) made three alterations, 1. By limitation of his authority. 2. By changing summus justiciarius to capitalis justiciarius. 3. By a new kind of creation, viz. by writ, lest if he had continued his former manner of creation, he might have had a desire of his former authority, which three do expressly appear by the writ, yet in use, viz. Rex, &c. E.C. militi salutem, sciatis quod constitumus vos justiciarium nostrum capitalem, ad placita coram nobis tenenda, durante beneplacito nostro teste, &c.” Afterwards in the same page Ld. Coke observes, “it is a rule in law, that ancient offices must be granted in such forms and in such manner, as they have been used to be unless the alteration were by authority of parliament. And continual experience approveth, that for many successions of ages without intermission, they have been, and yet are called by the said writ.” His Lordship informs us, also in the same page, that “the rest of the Judges of the King’s bench have their offices by letters patent in these words. Rex omnibus ad quos presentes literae pervenient, salutem, sciatis quod constituimus dilectum et fidelem Johannem Doderidge militem unum justiciariorum ad placita coram nobis tenenda durante beneplacito, nostro, teste, &c.”
      His Lordship says indeed, from Bracton, that “these Judges are called Perpetui by Bracton, because they ought not to be removed without just cause.” But the question is not what the Crown ought to do, but what it had legal power to do.
      The next reason given by the General in support of his opinion, is that these points of law have been settled and determined by the greatest sages of the law formerly and more lately. This is so entirely without foundation, that the General might both with safety and decency be challenged, to produce the name of any one sage of the law ancient or modern, by whom it has been so settled and determined, and the book in which such determination appears. The General adds, “It is so notorious that it becomes the common learning of the law.” I believe he may decently and safely be challenged again; to produce one Lawyer in this country, who ever before entertained such an opinion, or, heard such a doctrine. I would not be misunderstood; there are respectable Lawyers, who maintain that the Judges here hold their offices during good behaviour; but it is upon other principles, not upon the common law of England. “My Lord chief justice Holt settled it so, not long before the statute of William and Mary, that enacts that the words quam diu bene se gesserint, shall be in the Judges Commissions.” And afterwards he says, that “the commissions as he apprehends, were without these words inserted in them, during the reigns of King William, Queen Mary and Queen Ann.”
      This I presume must have been conjectured from a few words of Lord Holt in the case of Harcourt against Fox, which I think are these. I repeat them from memory, having not the book before me at present. “Our places as judges are so settled, determinable only upon misbehaviour.”
      Now, from these words I should draw an opposite conclusion from the General, and should think that the influence of that interest in the nation which brought King William to the throne, prevailed upon him to grant the commissions to the Judges, expressly during good behavior. I say, this is the most natural construction, because it is certain, their places were not at that time, viz. 5 Wm. and Mary, determined by an act of parliament to be determinable only upon Misbehavior, and it is as certain, from Lord Coke, and from all history, that they were not so settled by the common law of England.
      However, we need not rest upon this reasoning, because we happen to be furnished with the most explicit and decisive evidence, that my conclusion is just, from my Lord Raymond. In the beginning of his second volume of reports, his lordship has given us a list of the chief officers in the law at the time of the death of King William the third 8 March 1701, 2. And he says in these words, that “Sir John Holt, knight, chief justice of the King’s bench, holding his office by writ, though it was quam diu se bene gesserint, held it to be determined by the demise of the King, notwithstanding the act of 12 & 13 Will. 3d. And therefore the Queen in council gave orders, that he should have a new writ, which he received accordingly, and was sworn before the lord keeper of the great seal the Saturday following, viz. the 14th of March, Chief Justice of Kings Bench.” —From this several things appear,
      1. That General Brattle is mistaken in apprehending that the Judges commissions were without the clause quam diu bene se gesserint, in the reign of King William and Queen Mary, and most probably also in the reign of Queen Ann, because, it is not likely that Lord Holt would have accepted a commission from the Queen during pleasure, when he had before had one from King William during good behaviour. And because if Queen Ann had made such an alteration in the commission, it is most likely Lord Raymond would have taken notice of it. 2. That Lord Holt’s opinion was, that by common law he had not an estate for life in his office, for if he had, it could not expire on the demise of the King. 3. That Lord Holt did not think the clause in the statute of 12 & 13 Wm. 3. to be a declaration of what was common law before, nor in affirmance of what was law before, but a new law and a total alteration of the tenure of the Judges commissions, established by parliament, and not to take place till after the death of the Princess Ann. 4. That in Lord Holt’s opinion it was not in the power of the Crown, to alter the tenure of the Judges commissions, and make them a tenure for life determinable only upon misbehaviour, even by inserting, that express clause in them, quam diu se bene gesserint.
      I have many more things to say upon this subject, which may possibly appear some other time.
      
       Mean while I am, Messi’rs Printers, Your humble Servant,
       JOHN ADAMS
      
     